Filed 5/3/21 In re R.T. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re R.T., a Person Coming Under the Juvenile
    Court Law.

    THE PEOPLE,                                                                              F080525

             Plaintiff and Respondent,                                       (Super. Ct. No. JW136487-00)

                    v.
                                                                                          OPINION
    R.T.,

             Defendant and Appellant.



                                                   THE COURT*
            APPEAL from an order of the Superior Court of Kern County. Cynthia L. Loo,
Referee.
            Candice L. Christensen, under appointment by the Court of Appeal, for Defendant
and Appellant.
            Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Lewis A.
Martinez and Amanda D. Cary, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-

*           Before Poochigian, Acting P.J., Franson, J. and Meehan, J.
       Minor, R.T., appeals from a disposition order adjudging him a ward of the juvenile
court, placing him on probation, and committing him to the Kern Crossroads Facility
based upon the true finding that the minor committed assault with a deadly weapon.
(Welf. & Inst. Code, § 602, subd. (a).) He contends that (1) there was insufficient
evidence for the juvenile court to have found true the assault with a deadly weapon
allegation against him and (2) the court failed to make required educational findings prior
to ordering out-of-home placement. The People disagree with the minor’s
first contention but agree with the minor’s second contention. We affirm the disposition
but remand to the juvenile court for findings and orders under rule 5.651(b)(2) of the
California Rules of Court1 regarding the minor’s special educational needs.
                              PROCEDURAL SUMMARY
       On September 24, 2019,2 the Kern County District Attorney filed a wardship
petition (Welf. & Inst. Code, § 602, subd. (a)), alleging the minor committed assault with
a deadly weapon (Pen. Code, § 245, subd. (a)(1);3 count 1). The petition further alleged
that the minor inflicted great bodily injury upon the victim in the commission of the
offense (§ 12022.7, subd. (a)).
       On December 16, the juvenile court found the petition true. On December 31, the
juvenile court concluded the minor’s offense was a felony. The minor was then adjudged
a ward of the juvenile court, placed on juvenile probation for a period not to exceed his
21st birthday, and committed to the Kern Crossroads Facility.
       On the same date, the minor filed a notice of appeal.




1      All further references to rules refer to the California Rules of Court.
2      All further dates refer to the year 2019 unless otherwise stated.
3      All further statutory references are to the Penal Code unless otherwise stated.


                                             2.
                                FACTUAL SUMMARY
       The People’s Case
       On September 20, Baljinder Khinda worked in Kern County as the manager of a
convenience store. Khinda encountered the minor twice before September 20. Once, the
minor entered the store and made a mess before making a purchase. Khinda asked the
minor not to return after that incident. After that time, Khinda saw the minor begging
outside of the store. Khinda asked the minor not to beg outside of the store and the minor
ignored him.
       On September 20, Khinda saw the minor sitting on a bicycle and begging outside
of the store.4 A female store employee asked the minor to leave but he did not leave.
Khinda then went outside the store and asked the minor to leave. When the minor did not
leave, Khinda pushed the minor’s bicycle at the handlebars. Khinda may also have
kicked the minor’s bicycle. When Khinda pushed the bicycle, the minor swung his hand
and struck Khinda in the stomach. The minor said to Khinda “ ‘I stab you. I stab you.’ ”
Khinda then noticed that his stomach was bleeding and saw the minor held a pocketknife.
During that interaction, Khinda swung his hand at the minor and may have hit him.
       Khinda went back into the store, retrieved “a small bat,” and called 911. Khinda
went back outside with the bat. The minor attempted to flee but Khinda struck the minor
with the bat, took his bicycle, and told him the bicycle would not be returned until the
police arrived.
       Khinda was transported to the hospital by ambulance where his wound was treated
with three stitches.


4       A surveillance video of the confrontation between Khinda and the minor in front
of the store—including the portion of the confrontation when Khinda was stabbed—was
admitted. The surveillance video did not include an audio track. A portion of the
confrontation that took place after the minor stabbed Khinda was not captured on the
video.


                                             3.
      The Minor’s Case
      The minor met Khinda in June. The minor went to the store to purchase cookies
for his mother and a drink for himself. He asked Khinda if the five dollars he had was
enough for the cookies and drink. Khinda responded that it was not. The minor
purchased the cookies and took them home to his mother. The minor then returned and
asked, “ ‘Where’s my dollar seventy-five?’ ” Khinda told the minor that he could not
give back the minor’s money, but the minor could take a drink.
      On a later day, the minor returned to the store. Khinda told the minor to take
whatever he wanted and leave. Khinda then challenged the minor to fight. A female
employee locked the door to the store. When the minor attempted to leave, Khinda
slapped and kicked the minor.
      The minor went to the convenience store on September 20. He did not enter the
store. While he was outside, he saw Khinda open a folding knife and place it on the store
counter. He took photos of the knife and then left.5
      He returned later in the day but again did not enter the store. A woman told the
minor to “ ‘[l]eave it’ ” but he did not understand what she meant. Khinda then
approached the minor and began “talking to [the minor] about [his] mom.” Khinda
asked, “You be giving your mom a hard time?” Khinda then threatened the minor and
appeared to get mad. The minor did not recall what words Khinda used to threaten him,
but he did recall Khinda repeatedly telling him that he was going to “make [the minor]
leave.” The minor was afraid of Khinda because he had seen Khinda with a knife earlier
in the day.6 The minor did not see the knife in Khinda’s hands at the time of the
confrontation. Khinda kicked the minor’s bicycle and slapped him across the face.


5     A photograph was admitted that the minor identified as the knife on the store
counter.
6     The minor also testified that he did not think Khinda would use the knife.


                                            4.
Khinda backed the minor up to a wall so the minor “tried to protect [him]self the best
[he] could” by stabbing Khinda so he could escape. As the minor fled, Khinda struck
him once with a bat.
       The Juvenile Court’s Finding

               “The Court has considered the testimony of both [Khinda] as well as
       the testimony of the minor, and the Court, as all counsel did—we all
       watched that video over and over again.

               “In this situation, the Court is going to find that the Court does not
       believe, unfortunately, that [the minor] acted reasonably in stabbing the
       victim due to the verbal threats. The Court is—has considered … the
       picture of the knife, but the Court was taken with the fact that even after
       seeing this knife, the child chose to return to the [store]. The Court is
       mindful of the inconsistent testimony where sometimes [the minor] said he
       was fearful and shaking and other times where he said, particularly later in
       his testimony, that he was not fearful, not afraid, and didn’t think that
       [Khinda] would use the knife; therefore, the Court is going to find that the
       People have met their burden, and the Court will sustain the petition of
       September 24th.”
                                      DISCUSSION
       A. Sufficiency of the Evidence
       The minor contends that the evidence was insufficient to establish that he
committed an assault with a deadly weapon because “there was ample evidence the minor
acted in self[-]defense, reasonably believing he was in imminent danger.”
We disagree.
       Self-defense is a complete defense to assault with a deadly weapon. (People v.
Adrian (1982) 135 Cal.App.3d 335, 340.) Self-defense applies when a defendant acts
under an honest and reasonable belief in the need to defend oneself or others from
imminent danger of death or great bodily injury. (People v. Rodarte (2014) 223
Cal.App.4th 1158, 1164.) For a defendant’s belief to be reasonable, “ ‘[t]he threat of
bodily injury must be imminent’ and the [amount of] force used in response ‘ “reasonable
under the circumstances.” ’ ” (People v. Brady (2018) 22 Cal.App.5th 1008, 1014.)


                                             5.
Imminent harm is not that which appears to be prospective or even in the near future.
(In re Christian S. (1994) 7 Cal.4th 768, 783.) “ ‘ “An imminent peril is one that, from
appearances, must be instantly dealt with.” ’ ” (Ibid., italics omitted.)
       Whether the minor’s conduct constituted an act of self-defense is a factual
question. Therefore, the appropriate standard of review is sufficiency of the evidence.
(People v. Colbert (1970) 6 Cal.App.3d 79, 85.)

               “ ‘In reviewing a challenge to the sufficiency of the evidence, we do
       not determine the facts ourselves. Rather, we “examine the whole record in
       the light most favorable to the [disposition order] to determine whether it
       discloses substantial evidence—evidence that is reasonable, credible and of
       solid value—such that a reasonable trier of fact could find [the allegation
       true] beyond a reasonable doubt.” [Citations.] We presume in support of
       the [disposition order] the existence of every fact the trier could reasonably
       deduce from the evidence. [Citation.] … We do not reweigh evidence or
       reevaluate a witness’s credibility.’ [Citations.] ‘Resolution of conflicts and
       inconsistencies in the testimony is the exclusive province of the trier of
       fact. [Citation.] Moreover, unless the testimony is physically impossible or
       inherently improbable, testimony of a single witness is sufficient to support
       a [disposition order].’ ” (People v. Brown (2014) 59 Cal.4th 86, 105−106;
       see In re M.V. (2014) 225 Cal.App.4th 1495, 1518 [“The standard of
       review in juvenile proceedings involving criminal behavior is the same as
       that required in adult criminal trials .…”].)
       Here, the juvenile court viewed the surveillance video depicting the minor
stabbing Khinda and the interaction between Khinda and the minor that led to the
stabbing. The minor testified that he was afraid of Khinda because he had seen Khinda
open a folding knife and place it on the store counter earlier in the day. However, after
allegedly seeing the knife, the minor returned to the store. The minor testified that he did
not think Khinda would hurt him with the knife. Further, immediately before the minor
stabbed Khinda, both of Khinda’s hands were visible and the minor testified he did not
see a knife.
       Based on that record, the juvenile court concluded that the minor did not act in
reasonable self-defense when he stabbed Khinda. The minor would have us find that the


                                              6.
evidence supported his defense. He contends that Khinda’s testimony was not credible
because he failed to tell the police he “kicked the minor’s bike and hit him first.”
However, our purpose here is not to reweigh the evidence or ask whether inferences more
favorable to the minor could have been drawn. Instead, based on the entire record, and in
the light most favorable to the disposition order, we conclude substantial evidence
supported the juvenile court’s determination that the minor did not act in reasonable self-
defense and therefore committed assault with a deadly weapon.
       B. Educational Findings and Orders
       The report of the probation officer prepared to assist the juvenile court in its
disposition included the notation that the minor had special educational needs for which
an “Individualized Education Plan (IEP)” had been created. The minor contends that the
juvenile court erred in reaching a disposition without considering the minor’s special
educational needs. The People agree, as do we.
       At a dispositional hearing, a juvenile court is required to consider whether a
minor’s “educational, physical, mental health, and developmental needs, including any
need for special education and related services, are being met[,]” [¶] “[i]dentify the
educational rights holder on form JV-535[,] and” [¶] “[d]irect the rights holder to take all
appropriate steps” to ensure the minor’s needs are met. (Rule 5.651(b)(2)(A), (b)(2)(B),
(b)(2)(C); see In re Angela M. (2003) 111 Cal.App.4th 1392, 1398; see generally In re
I.V. (2017) 11 Cal.App.5th 249, 255–256 [describing the statutory federal and state
frameworks requiring availability of special education services and the implementation to
juvenile delinquency proceedings through the California Rules of Court].)
       Here, the juvenile court was informed of the existence of an IEP for the minor but
was not provided with a copy. It therefore did not consider the minor’s special
educational needs or make any of the required findings or orders. We remand the matter
to the juvenile court to comply with the requirements of rule 5.651(b)(2).



                                              7.
                                    DISPOSITION
      The matter is remanded to the juvenile court with directions to make the findings
and orders required under rule 5.651(b)(2) regarding the minor’s educational needs. The
order is otherwise affirmed.




                                           8.